*1409OPINION.
Steenhagen:
The petitioners have in effect stipulated, and unequivocally adopt as a premise for their argument, the fact that the death of decedent was the occasion of worthlessness of the shares and the debts. They assert that if the decedent had attempted to establish a fiscal period ending prior to his death and to take these deductions on the return for such period, he would have failed because the worthlessness could not have been demonstrated. Cf. Patrick J. Shouvlin, 3 B. T. A. 499; Henry W. Cushman, 13 B. T. A. 41; Simon Sherman, 18 B. T. A. 969; J. Harvey Ladew, 22 B. T. A. 443. The respondent agrees with this both in the stipulation and his argument. Upon such an uncontested factual basis there seems to be no room for doubt that the worthlessness did not occur until after the decedent’s death, and hence whatever deductions there may be in respect thereof are assignable to the later period of the estate and not to the period of the individual before his death. This is the only period which we are permitted in this proceeding to consider. For such period, therefore, the respondent’s determination must be sustained.

Judgment will be entered under Rule 50.